DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because they fail to indicate which member is considered the stopper as stated in claim 1.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akachi (JP 2005125436) in view of Soderberg (U.S. Patent No. 4,894,901).
Regarding claim 1, Akachi teaches a joint structure (Fig. 4) comprising:
a first member (2);
a second member (7, 8) having an engagement face (7, Fig. 5) configured to engage with the first member (2), wherein the second member (7, 8) comprises a stopper (11a) configured to restrict displacement in a direction away from the first member to be within a predetermined range (Paragraphs 0020 and 0021);
a component (9) that exerts a coupling force between the first member and the second member for maintaining an engaged state between the first member and the second member (Paragraph 0016);
a first shaft (2a) supported by the first member (2);
a second shaft (11), wherein the second shaft extends through the second member (7, 8), the second member is slidable in an axial direction of the second shaft (Paragraph 0022), and the engagement face of the second member is movable relative to the first member as the second member slides in the axial direction (Paragraph 0017); and
a coupling member (7b) configured to couple the first shaft to the second shaft (Fig. 4). Akachi does not explicitly define a coupler.
Soderberg teaches a coupler (78) configured for maintaining an engaged state between the first member (74) and the second member (80, Fig. 7).

	Regarding claim 2, Soderberg teaches a coupler (78) that comprises a biasing mechanism (bellows) configured to bias the second member (80) in a direction toward the first member (74, Fig. 7). With each end of the bellows being connected to different members, the two members are biased towards each other.
	Regarding claim 11, Akachi teaches a robot (Abstract) comprising:
	a first member (2);
	a second member (7, 8) having an engagement face (7, Fig. 5) configured to engage with the first member (2), wherein the second member comprises a stopper (11a) configured to restrict an amount of displacement of the second member away from the first member (Paragraphs 0020 and 0021);
	a component (9) configured to apply a force between the first member and the second member for maintaining an engaged state between the first member and the second member (Paragraph 0016);
	 a first shaft (2a) supported by the first member (2);
	 a second shaft (11) extending through the second member (7, 8), wherein the second member is slidable in an axial direction of the second shaft (Paragraph 0022), and the engagement face is movable relative to the first member as the second member slides in the axial direction (Paragraph 0017); and
	a coupling member (7b) configured to couple the first shaft to the second shaft (Fig. 4). Akachi does not explicitly define a coupler.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the joint of Akachi with the bellows of Soderberg in order to protect the moving components of the joint (Column 3, lines 20-22).
Regarding claim 14, Soderberg teaches the coupler (78) comprising a spring. The bellows (78) is considered a spring because bellows deflect elastically and exert a force to return to its resting position.
	Regarding claim 16, Akachi teaches the second member (7, 8) comprising an arm of the robot (Fig. 2).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Akachi (JP 2005125436) and Soderberg (U.S. Patent No. 4,894,901) in view of McMahon (CA 2372188).
Regarding claim 3, the combination of Akachi and Soderberg teaches a first member (2) and second member (7, 8). The combination of Akachi and Soderberg does not teach an elastic member in at least one of the first member or the second member.
McMahon teaches an elastic member (51) in between a first member (12) and a second member (15, Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection between the first and second member of Akachi and Soderberg with the elastic member of McMahon in order to cushion the second member and absorb shock (Paragraphs 0007 and 0011).
Regarding claim 4, McMahon teaches the elastic member (51) is in the first member (53), and the engagement face comprises a rounded outer peripheral face (Figs. 2 and 5).
.
Claims 6, 8-10, 12-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Akachi (JP 2005125436) and Soderberg (U.S. Patent No. 4,894,901) in view of Tamura (US 20180235721).
Regarding claim 6, the combination of Akachi and Soderberg teaches a first (2a) and second (11) shaft. The combination of Akachi and Soderberg does not explicitly teach a through path; and a wire through the through path.
Tamura teaches an articulated joint having a first member (22) and a second member (21) that has a through path (Fig. 2); and a wire (7) through the through path.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot joint of Akachi and Soderberg with the through path and wire of Tamura in order to transmit a signal for operating an imaging unit (Paragraph 0006).
Regarding claim 8, the combination of Akachi and Soderberg does not explicitly teach a sensor fixed to the second member, wherein the wire is connected to the sensor.
Tamura teaches an imaging unit (6) fixed (Fig. 1-2) to the second member (21), wherein the wire is connected to the sensor (Paragraph 0027). The imaging unit is considered a sensor because the imaging unit images an observed target and outputs a signal of the image (Paragraph 0039). See Applicant’s specification paragraph 0014 where a camera is specified as a sensor.

Regarding claim 9, the combination of Akachi and Soderberg teaches the first shaft (2a) is rotatable (Paragraph 0017; torque is transferred from the drive shaft 2a to the shoulder) within the first member (2) around an axis of the first shaft (Fig. 4).
Regarding claim 10, the combination of Akachi and Soderberg teaches a first shaft (2a) with a predetermined angle range (Paragraph 0016). The combination of Akachi and Soderberg does not explicitly teach a rotation regulating structure to limit a range of an angle of rotation.
Tamura teaches a rotation regulating structure (214) to limit a range of an angle of rotation (Paragraphs 0047 and 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot joint of Akachi and Soderberg with the electromagnet of Tamura in order to restrain the shaft rotation at a given position (Paragraph 0048).
Regarding claim 12, the combination of Akachi and Soderberg teaches a first (2a) and second (11) shaft. The combination of Akachi and Soderberg does not explicitly teach a through path; a wire through the through path; and a sensor fixed to the second member, wherein the wire is connected to the sensor.
Tamura teaches a through path (Fig. 2); a wire (7) through the through path; and a sensor (6) fixed (Fig. 1-2) to the second member (21), wherein the wire is connected to the sensor (Paragraph 0027).

Tamura teaches a magnet (214).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot joint of Akachi and Soderberg with the electromagnet of Tamura in order to restrain the shaft rotation at a given position (Paragraph 0048).
Regarding claim 17, the combination of Akachi and Soderberg teaches an engagement face (7, Fig. 5). The combination of Akachi and Soderberg does not explicitly teach a through path.
Tamura teaches a through path (Fig. 2). The path extends through two members and a coupling joint showing similar aspects as those disclosed in the combination of Akachi and Soderberg.
Regarding claim 18, the combination of Akachi and Soderberg teaches a first (2a) and second (11) shaft. The combination of Akachi and Soderberg does not explicitly teach a wire.
Tamura teaches a wire (7) through a through path (Fig. 2).
Regarding claim 19, the combination of Akachi and Soderberg does not teach a wire comprising at least one of a signal line or a power line.
Tamura teaches a wire (7) comprising a signal line (Paragraph 0006).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot joint of Akachi and Soderberg with the through path and wire of Tamura in order to transmit a signal for operating an imaging unit (Paragraph 0006).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Akachi (JP 2005125436) and Soderberg (U.S. Patent No. 4,894,901) in view of Yamada (JP 2002307354).
Regarding claim 7, the combination of Akachi and Soderberg teaches a first member (2) and a second member (7, 8). The combination of Akachi and Soderberg does not explicitly teach a sensor configured to detect separation.
Yamada teaches a sensor to detect the position of the arm (Paragraph 0131). Detecting the position of the arm allows for the detection of the separation between the first and second members.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot joint of Akachi and Soderberg with the sensor of Yamada in order to detect the position of the robot arm (Paragraph 0131).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akachi (JP 2005125436) and Soderberg (U.S. Patent No. 4,894,901) in view of Chi Wai (WO 2012005772).
Regarding claim 15, the combination of Akachi and Soderberg teaches a second member (7, 8). The combination of Akachi and Soderberg does not teach the second member comprising a horn.
Chi Wai teaches a hinged horn (Fig. 8C) connected to the head of a toy.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the arm appendage of Akachi and Soderberg with the horn appendage of Chi Wai as a simple substitution of one well known part of a robotic toy for another in order to yield the predictable result of the second member being a horn.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M Griffin whose telephone number is (571)272-4912. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.G./Examiner, Art Unit 3678       

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678